It appeared by the report, of the committee on elections, to whom the certificates of the members were referred, that the certificate from Belcherlown was signed by only one of the. three selectmen of that town. On inquiry of the member, the committee ascertained that one of the other two had removed from the town, and had thus become incompetent to certify; *422and that the third was the member himself. Under these circumstances, the committee allowed the member to affix his signature to the certificate as selectman, with the date when he affixed it annexed, and recommended that the election be confirmed by the house.
The report was agreed to.1

 64 J. H. 76, 77.